DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 17/024,277 filed on
4/20/2022. Claims 1 – 9 and 11-19 are pending and have been examined in this Office action. Claims 10 and 20 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 4/20/2022, with respect to the rejection(s) of claims 1-9 and 11-19 under 35 USC § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see page 6, filed 4/20/2022, with respect to the rejection(s) of claims 1-9 and 11-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of VISWANATHAN et al. U.S. Pub. No. 2020/0133294 (“VISWANATHAN”) and Gulino et al. U.S. Pub. No. 2020/0004259 (“Gulino”).
VISWANATHAN discloses the limitations wherein:
obtaining observation points of a lane line using one or more sensors of a vehicle, wherein each observation point indicates a location of a point on the lane line; (see at least [¶ 0050] An example embodiment of the noisy data obtained from a detection module is illustrated in FIG. 3 which illustrates periodic collection of sensor data (e.g., by image frames or by sensor sampling rate) where the lane lines 310, 320, and 330 of a roadway 300 are captured by the detection module. As shown, where physical reality may correspond to three lanes and four lane lines in the observed field of view of the sensor, the detection module may perceive hundreds of disjointed lane detections at the same location. Image 340 of FIG. 3 depicts the lane lines as detected by the detection module with the image of the environment removed, which can be seen as a plurality of broken lane segments and a period of lane occlusion by a car 350 where the lane line does not appear. The broken lane segments are shown in different broken line patterns merely to illustrate different lane line segments and has no relation to the underlying lane line type. Similarly, the end points of the lane line segments are depicted as round end points to clarify the beginning and end of the broken lane line segments.)
wherein generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line; and (see at [Fig. 3] AND [¶ 0050] Image 340 of FIG . 3 depicts the lane lines as detected by the detection module with the image of the environment removed, which can be seen as a plurality of broken lane segments and a period of lane occlusion by a car 350 where the lane line does not appear.) VISWANATHAN et al. U.S. Pub. No. 2020/0133294 (“VISWANATHAN”)

    PNG
    media_image1.png
    494
    1092
    media_image1.png
    Greyscale

Fig. 1: Figure 3 from Primary Reference

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over VISWANATHAN et al. U.S. Pub. No. 2020/0133294 (“VISWANATHAN”) in view of Gulino et al. U.S. Pub. No. 2020/0004259 (“Gulino”).
Regarding claim 1 as best understood, VISWANATHAN discloses a method comprising: 
obtaining observation points of a lane line using one or more sensors of a vehicle, wherein each observation point indicates a location of a point on the lane line; (see at least [¶ 0050] An example embodiment of the noisy data obtained from a detection module is illustrated in FIG. 3 which illustrates periodic collection of sensor data (e.g., by image frames or by sensor sampling rate) where the lane lines 310, 320, and 330 of a roadway 300 are captured by the detection module. As shown, where physical reality may correspond to three lanes and four lane lines in the observed field of view of the sensor, the detection module may perceive hundreds of disjointed lane detections at the same location. Image 340 of FIG. 3 depicts the lane lines as detected by the detection module with the image of the environment removed, which can be seen as a plurality of broken lane segments and a period of lane occlusion by a car 350 where the lane line does not appear. The broken lane segments are shown in different broken line patterns merely to illustrate different lane line segments and has no relation to the underlying lane line type. Similarly, the end points of the lane line segments are depicted as round end points to clarify the beginning and end of the broken lane line segments.)
wherein generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line; and (see at [Fig. 3] AND [¶ 0050] Image 340 of FIG . 3 depicts the lane lines as detected by the detection module with the image of the environment removed, which can be seen as a plurality of broken lane segments and a period of lane occlusion by a car 350 where the lane line does not appear.)

    PNG
    media_image1.png
    494
    1092
    media_image1.png
    Greyscale

Fig. 1: Figure 3 from Primary Reference
performing an autonomous operation of the vehicle based on the lane model and the uncertainty model (see at least [¶ 0034] Autonomous vehicle control may include driverless vehicle capability where all vehicle functions are provided by software and hardware to safely drive the vehicle along a path identified by the vehicle . Semi - autonomous vehicle control be any level of driver assistance from adaptive cruise control , to lane - keep assist , or the like.)
VISWANATHAN fails to disclose the method to include an uncertainty analysis of the points in the environment. However, Gulino teaches the method to further include: 
obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, (see at least [¶ 0032]  For example, an object detection associated with a small number of points (e.g., one) at far range from the vehicle may be considered to be trustworthy. Because an object at far range can be expected to only have a small number of sensor data points, a low uncertainty can be assigned to the object detection. By contrast, an object detection associated with a small number of points at close range to the vehicle may be considered untrustworthy. Because an object at close range can be expected to have a large number of sensor data points, a high uncertainty can be assigned to the object detection.)
generating or updating an uncertainty model using the uncertainty values corresponding with the observation points, (see at least [¶ 0073] In turn, improved uncertainty modeling can be provided for the output of tracking component 210. The output of tracking component 210 can be associated with uncertainty of the various parameters of state of a detected object such as position, heading, shape, velocity, acceleration, etc.)
wherein the uncertainty model indicates uncertainty associated with each portion of the lane model (see at least [¶ 0100] This may include slowing down around erratic predictions, switching to another lane when uncertain pedestrians are close to the road, switching to another lane or slowing down whenever an uncertain large vehicle is passing, when the autonomous vehicle is in the blind spot of another vehicle, or other processes.)
Thus, VISWANATHAN discloses one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line. Gulino teaches the method to include an uncertainty analysis of the points in the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Gulino to include wherein an uncertainty analysis is performed for the specific lane observation points along the subject vehicle environment. Doing so allows vehicle sensors to generate various points along a lane in order for the vehicle to better asses its path along an environment.

Regarding claim 2 as best understood, VISWANATHAN discloses the method according to claim 1, wherein the obtaining the observation points includes obtaining detections with the one or more sensors (see at least [Fig. 7] #520 Identify features of the road segment based on sensor data from sensors carried by the vehicle)

Regarding claim 3 as best understood, VISWANATHAN discloses the method according to claim 2, wherein the one or more sensors include a camera, a lidar system, or a radar system (see at least [¶ 0049] The output of a detection module or a perception module may be performed on a per-frame basis if an image sensor or camera is a sensor used, or at a sampling rate of a sensor in the case of a LiDAR sensor or similar)

Regarding claim 4 as best understood, VISWANATHAN discloses the method according to claim 2, wherein the obtaining the observation points includes processing the detections, using a processor, to identify the lane line (see at least [¶ 0042] As such, the autonomous vehicle must be equipped with sensors sufficient to observe road features, and a controller that is capable of processing the signals from the sensors observing the road features, interpreting those signals, and providing vehicle control to maintain the lane position of the vehicle based on the sensor data.)

Regarding claim 5 as best understood, VISWANATHAN discloses one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line. VISWANATHAN fails to disclose obtaining the uncertainty values through the processing and  determining the uncertainty value corresponding with each point.
Gulino discloses the method according to claim 4, wherein the obtaining the uncertainty values includes the processor determining the uncertainty value corresponding with each of the observation points (see at least [¶ 0032] For example, an object detection associated with a small number of points (e.g., one) at far range from the vehicle may be considered to be trustworthy. Because an object at far range can be expected to only have a small number of sensor data points, a low uncertainty can be assigned to the object detection. By contrast, an object detection associated with a small number of points at close range to the vehicle may be considered untrustworthy. Because an object at close range can be expected to have a large number of sensor data points, a high uncertainty can be assigned to the object detection.)
Thus, VISWANATHAN discloses one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line. Gulino teaches the method to include an uncertainty analysis of the points in the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Gulino to include wherein an uncertainty analysis is performed for the specific lane observation points along the subject vehicle environment. Doing so allows vehicle sensors to generate various points along a lane in order for the vehicle to better asses its path along an environment.

Regarding claim 11 as best understood, VISWANATHAN discloses a system comprising:
one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line, and (see at least [¶ 0050] An example embodiment of the noisy data obtained from a detection module is illustrated in FIG. 3 which illustrates periodic collection of sensor data (e.g., by image frames or by sensor sampling rate) where the lane lines 310, 320, and 330 of a roadway 300 are captured by the detection module. As shown, where physical reality may correspond to three lanes and four lane lines in the observed field of view of the sensor, the detection module may perceive hundreds of disjointed lane detections at the same location. Image 340 of FIG. 3 depicts the lane lines as detected by the detection module with the image of the environment removed, which can be seen as a plurality of broken lane segments and a period of lane occlusion by a car 350 where the lane line does not appear. The broken lane segments are shown in different broken line patterns merely to illustrate different lane line segments and has no relation to the underlying lane line type. Similarly, the end points of the lane line segments are depicted as round end points to clarify the beginning and end of the broken lane line segments.)
a controller configured to generate or update a lane model using the observation points, wherein the lane model indicates a path of the lane line, and (see at [Fig. 3] AND [¶ 0050]  Image 340 of FIG . 3 depicts the lane lines as detected by the detection module with the image of the environment removed, which can be seen as a plurality of broken lane segments and a period of lane occlusion by a car 350 where the lane line does not appear.) 

    PNG
    media_image1.png
    494
    1092
    media_image1.png
    Greyscale

Fig. 1: Figure 3 from Primary Reference
and to control an operation of a vehicle based on the lane model and the uncertainty model (see at least [¶ 0034] Autonomous vehicle control may include driverless vehicle capability where all vehicle functions are provided by software and hardware to safely drive the vehicle along a path identified by the vehicle . Semi - autonomous vehicle control be any level of driver assistance from adaptive cruise control , to lane - keep assist , or the like.)
VISWANATHAN fails to disclose the system to include an uncertainty analysis of the points in the environment. However, Gulino teaches the system to further include: 
uncertainty values, each uncertainty value corresponding with one of the observation points; and (see at least [¶ 0032]  For example, an object detection associated with a small number of points (e.g., one) at far range from the vehicle may be considered to be trustworthy. Because an object at far range can be expected to only have a small number of sensor data points, a low uncertainty can be assigned to the object detection. By contrast, an object detection associated with a small number of points at close range to the vehicle may be considered untrustworthy. Because an object at close range can be expected to have a large number of sensor data points, a high uncertainty can be assigned to the object detection.) 
to generate or update an uncertainty model using the uncertainty values corresponding with the observation points, (see at least [¶ 0073] In turn, improved uncertainty modeling can be provided for the output of tracking component 210. The output of tracking component 210 can be associated with uncertainty of the various parameters of state of a detected object such as position, heading, shape, velocity, acceleration, etc.)
wherein the uncertainty model indicates uncertainty associated with each portion of the lane model, (see at least [¶ 0100] This may include slowing down around erratic predictions, switching to another lane when uncertain pedestrians are close to the road, switching to another lane or slowing down whenever an uncertain large vehicle is passing, when the autonomous vehicle is in the blind spot of another vehicle, or other processes.)
Thus, VISWANATHAN discloses one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line. Gulino teaches the method to include an uncertainty analysis of the points in the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Gulino to include wherein an uncertainty analysis is performed for the specific lane observation points along the subject vehicle environment. Doing so allows vehicle sensors to generate various points along a lane in order for the vehicle to better asses its path along an environment.

Regarding claim 12 as best understood, VISWANATHAN discloses the system according to claim 11, wherein the controller is further configured to obtain detections from the one or more sensors (see at least [Fig. 7] #520 Identify features of the road segment based on sensor data from sensors carried by the vehicle)

Regarding claim 13 as best understood, VISWANATHAN discloses the system according to claim 12, wherein the one or more sensors include a camera, a lidar system, or a radar system (see at least [¶ 0049] The output of a detection module or a perception module may be performed on a per-frame basis if an image sensor or camera is a sensor used, or at a sampling rate of a sensor in the case of a LiDAR sensor or similar)

Regarding claim 14 as best understood, VISWANATHAN discloses the system according to claim 12, wherein the controller is further configured to process the detections to identify the lane line to obtain the observation points (see at least [¶ 0042] As such, the autonomous vehicle must be equipped with sensors sufficient to observe road features, and a controller that is capable of processing the signals from the sensors observing the road features, interpreting those signals, and providing vehicle control to maintain the lane position of the vehicle based on the sensor data.)

Regarding claim 15 as best understood, VISWANATHAN discloses one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line. VISWANATHAN fails to disclose obtaining the uncertainty values through the processing and  determining the uncertainty value corresponding with each point.
Gulino discloses system according to claim 14, wherein the controller is further configured to determine the uncertainty value corresponding with each of the observation points (see at least [¶ 0032] For example, an object detection associated with a small number of points (e.g., one) at far range from the vehicle may be considered to be trustworthy. Because an object at far range can be expected to only have a small number of sensor data points, a low uncertainty can be assigned to the object detection. By contrast, an object detection associated with a small number of points at close range to the vehicle may be considered untrustworthy. Because an object at close range can be expected to have a large number of sensor data points, a high uncertainty can be assigned to the object detection.)
Thus, VISWANATHAN discloses one or more sensors of a vehicle configured to provide observation points of a lane line, wherein each observation point indicates a location of a point on the lane line. Gulino teaches the method to include an uncertainty analysis of the points in the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Gulino to include wherein an uncertainty analysis is performed for the specific lane observation points along the subject vehicle environment. Doing so allows vehicle sensors to generate various points along a lane in order for the vehicle to better asses its path along an environment.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VISWANATHAN in view of Gulino as applied to claims 5, 1, 15 and 11 above, respectively, and further in view of Giurgiu et al. U.S. Pub. No. 2017/0277716 (“Giurgiu”).
Regarding claim 6 as best understood, VISWANATHAN in view of Gulino discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose obtaining the observation points and the uncertainty values includes obtaining mean and variance values, respectively. However, Giurgiu teaches the method according to claim 5, wherein the obtaining the observation points and the uncertainty values includes obtaining mean and variance values, respectively (see at least [¶ 0042] The object attributes may also include a location uncertainty value. The location uncertainty value is a measure of the statistical distribution of the measurements for a particular road object. The location uncertainty value describes the geographic range for the detections or vehicles that have contributed to the confidence value. The location uncertainty value may be the standard deviation of the positions for the detected road objects divided by the square root of the number of observations.)
Thus, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. Giurgiu teaches the obtaining the observation points and the uncertainty values includes obtaining mean and variance values, respectively.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Giurgiu to include obtaining the observation points and the uncertainty values includes obtaining mean and variance values, respectively. Doing so allows for the generation of uncertainty values per observation points in order to determine the most accurate sensor data for vehicle navigation.

Regarding claim 16 as best understood, VISWANATHAN in view of Gulino discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the observation points and the uncertainty values are represented as mean and variance values, respectively. However, Giurgiu teaches the system according to claim 15, wherein the observation points and the uncertainty values are represented as mean and variance values, respectively (see at least [¶ 0042] The object attributes may also include a location uncertainty value. The location uncertainty value is a measure of the statistical distribution of the measurements for a particular road object. The location uncertainty value describes the geographic range for the detections or vehicles that have contributed to the confidence value. The location uncertainty value may be the standard deviation of the positions for the detected road objects divided by the square root of the number of observations.)
Thus, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. Giurgiu teaches the observation points and the uncertainty values are represented as mean and variance values, respectively. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Giurgiu to include obtaining the observation points and the uncertainty values includes obtaining mean and variance values, respectively. Doing so allows for the generation of uncertainty values per observation points in order to determine the most accurate sensor data for vehicle navigation.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VISWANATHAN in view of Gulino and Giurgiu as applied to claims 6 and 16 above, and further in view of JEON et al. U.S. Pub. No. 2018/0048915 (“JEON”).
Regarding claim 7 as best understood, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the obtaining the variance values includes obtaining values in square-meters. However, JEON teaches the method according to claim 6, wherein the obtaining the variance values includes obtaining values in square-meters (see at least [¶ 0203] Referring to FIG. 13, by checking whether there is an edge from at least one sample among area A and area B, the dominant direction may be determined. In this case, whether there is an edge may be determined by identifying whether a variance value of the sample values of the area A and area B is smaller than a specific threshold value. For example, in the case that the variance value of the sample values of the area A and area B is smaller than a specific threshold value, it may be determined that there exist an edge.)
Thus, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. JEON teaches wherein the obtaining the variance values includes obtaining values in square-meters.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of JEON wherein the obtaining the variance values includes obtaining values in square-meters. Doing so allows for the generation statistics regarding uncertainty values per observation points in order to determine the most accurate sensor data for vehicle navigation.

Regarding claim 17 as best understood, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the variance values are in square-meters. However, JEON teaches the system according to claim 16, wherein the variance values are in square-meters (see at least [¶ 0203] Referring to FIG. 13, by checking whether there is an edge from at least one sample among area A and area B, the dominant direction may be determined. In this case, whether there is an edge may be determined by identifying whether a variance value of the sample values of the area A and area B is smaller than a specific threshold value. For example, in the case that the variance value of the sample values of the area A and area B is smaller than a specific threshold value, it may be determined that there exist an edge.)
Thus, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. JEON teaches wherein the variance values are in square-meters. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of JEON wherein the obtaining the variance values includes obtaining values in square-meters. Doing so allows for the generation statistics regarding uncertainty values per observation points in order to determine the most accurate sensor data for vehicle navigation.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VISWANATHAN in view of Gulino as applied to claims 1 and 11 above, and further in view of CHRISTOPH et al. U.S. Pub. No. 2017/0178617 (“CHRISTOPH”).
Regarding claim 8 as best understood, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the generating or updating the lane model using the observation points includes, respectively, initializing or updating a first recursive least squares (RLS) adaptive filter. However, CHRISTOPH teaches the method according to claim 1, wherein the generating or updating the lane model using the observation points includes, respectively, initializing or updating a first recursive least squares (RLS) adaptive filter (see at least [¶ 0022] It has to be noted that the introduction of leakage factors may slow down the convergence speed of the adaptation procedure for updating the filter coefficients. Depending on the actual application this may be considered acceptable given the advantage of the increased stability. On the other hand, the convergence speed may be increased by the introduction of non-constant adaptation sizes. For example, according to the Filtered X Least Mean Square (FXLMS) algorithm of the art updating of coefficients w of a matrix is basically achieved according to w(n+1)=w(n)+μ e(n) z(n), with e(n) denoting a residual error and z(n) denoting a reference signal filtered through a secondary path model and μ being the constant adaptation size governing speed and stability of the convergence process. Contrary, according to an embodiment an adaptation step size of the updating of the filter coefficients of the adaptive filter is not constant, in particular, frequency dependent. In fact, the adaptation step sizes may be individually fine-tuned according to the actual application thereby increasing the overall convergence of the filter coefficient adaptation.)
Thus, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. CHRISTOPH teaches wherein the generating or updating the lane model using the observation points includes, respectively, initializing or updating a first recursive least squares (RLS) adaptive filter.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of CHRISTOPH herein the generating or updating the lane model using the observation points includes, respectively, initializing or updating a first recursive least squares (RLS) adaptive filter. Doing so allows for updating the vehicle lane generation model in order to determine the most accurately navigate a subject vehicle along a path.

Regarding claim 18 as best understood, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the controller is configured to initialize or update a first recursive least squares (RLS) adaptive filter to respectively generate or update the lane model using the observation points. However, CHRISTOPH teaches the system according to claim 11, wherein the controller is configured to initialize or update a first recursive least squares (RLS) adaptive filter to respectively generate or update the lane model using the observation points (see at least [¶ 0022] It has to be noted that the introduction of leakage factors may slow down the convergence speed of the adaptation procedure for updating the filter coefficients. Depending on the actual application this may be considered acceptable given the advantage of the increased stability. On the other hand, the convergence speed may be increased by the introduction of non-constant adaptation sizes. For example, according to the Filtered X Least Mean Square (FXLMS) algorithm of the art updating of coefficients w of a matrix is basically achieved according to w(n+1)=w(n)+μ e(n) z(n), with e(n) denoting a residual error and z(n) denoting a reference signal filtered through a secondary path model and μ being the constant adaptation size governing speed and stability of the convergence process. Contrary, according to an embodiment an adaptation step size of the updating of the filter coefficients of the adaptive filter is not constant, in particular, frequency dependent. In fact, the adaptation step sizes may be individually fine-tuned according to the actual application thereby increasing the overall convergence of the filter coefficient adaptation.)
Thus, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. CHRISTOPH teaches wherein the controller is configured to initialize or update a first recursive least squares (RLS) adaptive filter to respectively generate or update the lane model using the observation points.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of CHRISTOPH herein the generating or updating the lane model using the observation points includes, respectively, initializing or updating a first recursive least squares (RLS) adaptive filter. Doing so allows for updating the vehicle lane generation model in order to determine the most accurately navigate a subject vehicle along a path.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VISWANATHAN in view of Gulino as applied to claims 1 and 11 above, and further in view of Joshi et al. U.S. Pub. No. 2018/0189576 (“Joshi”).
Regarding claim 9 as best understood, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the generating or updating the uncertainty model using the uncertainty values includes, respectively, initializing or updating a second RLS adaptive filter. However, Joshi teaches the method according to claim 8, wherein the generating or updating the uncertainty model using the uncertainty values includes, respectively, initializing or updating a second RLS adaptive filter (see at least [¶ 0011] The processor may be further configured to compute a depth of the road features using an inverse projection of the features. A feature inverse depth may be updated based on the computed depth. A visual inertial odometry (VIO) extended Kalman filter (EKF) may be updated based on the updated feature inverse depth. The processor may also be configured to update the VIO EKF based on an uncertainty of road model depth standard deviation.)
Thus, VISWANATHAN discloses a method for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. Joshi teaches wherein the generating or updating the uncertainty model using the uncertainty values includes, respectively, initializing or updating a second RLS adaptive filter. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Joshi to initialize or update a second RLS adaptive filter to respectively generate or update the uncertainty model using the uncertainty values. Doing so allows for updating the vehicle uncertainty model in order to determine the most accurate sensor data and accurately navigate a subject vehicle along a path.

Regarding claim 19 as best understood, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points.
VISWANATHAN fails to explicitly disclose wherein the controller is configured to initialize or update a second RLS adaptive filter to respectively generate or update the uncertainty model using the uncertainty values. However, Joshi teaches the system according to claim 18, wherein the controller is configured to initialize or update a second RLS adaptive filter to respectively generate or update the uncertainty model using the uncertainty values (see at least [¶ 0011] The processor may be further configured to compute a depth of the road features using an inverse projection of the features. A feature inverse depth may be updated based on the computed depth. A visual inertial odometry (VIO) extended Kalman filter (EKF) may be updated based on the updated feature inverse depth. The processor may also be configured to update the VIO EKF based on an uncertainty of road model depth standard deviation.)
Thus, VISWANATHAN discloses a system for obtaining uncertainty values, each uncertainty value corresponding with one of the observation points, generating or updating a lane model using the observation points, wherein the lane model indicates a path of the lane line, and generating or updating an uncertainty model using the uncertainty values corresponding with the observation points. Joshi teaches wherein the controller is configured to initialize or update a second RLS adaptive filter to respectively generate or update the uncertainty model using the uncertainty values. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified VISWANATHAN and incorporate the teachings of Joshi to initialize or update a second RLS adaptive filter to respectively generate or update the uncertainty model using the uncertainty values. Doing so allows for updating the vehicle uncertainty model in order to determine the most accurate sensor data and accurately navigate a subject vehicle along a path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668